DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 4/28/2022. Claims 17–18 have been amended.  Amendments to claims have been fully considered.
Applicant incorporates previously identified allowable subject matter from dependent claim 18 into independent claim 17, which is sufficient to overcome the previous rejection under 35 U.S.C. 102. Applicant’s amendments place the application in condition for allowance.

Allowed Claims
Claims 1-20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Brickell (US 2005/0138384 A1, published Jun 23, 2005), teaches supplying attestation of a configuration of a system for the purpose of facilitating reliable transactions; Hartley (US 2014/0205092 A1, published Jul. 24, 2014), teaches provisioning trusted electronic elements within an untrusted environment; Higuchi (US 2020/0287960 A1, published Sep. 10, 2020), teaches verify that an onboard electronic computing module is in a trusted state; Mackintosh (US 8,869,264 B2, issued Oct. 21, 2014), teaches trusted platform module (TPM) verifies that the system is in a trusted state; Sinha (US 2015/0113618 A1, published Apr. 23, 2015), teaches verifying that a server component is in a trusted state and protected by a secure module.
However, Brickell, Hartley, Higuchi, Mackintosh, and Sinha do not anticipate or render obvious the combination set forth in the independent claim 1 recited as, “… presenting, by the requesting computing resource, an encapsulated and encrypted current secure information to a cryptoprocessor, the encapsulated and encrypted current secure information defining the trusted state for the requesting computing resource and including a key authorization value used to generate an asymmetric key pair for the requesting computing resource, the asymmetric key pair including a private key; comparing, by the cryptoprocessor, the encapsulated and encrypted current secure information with trusted secure information previously encapsulated, encrypted, and stored in a protected memory by the cryptoprocessor; and releasing the key authorization value to the requesting computing resource in response to the comparison indicating the requesting computing resource is in the trusted state … .” 
And set forth in the independent claim 11 recited as, “… encrypted and encapsulated trusted secure information residing in the protected memory, the encrypted and encapsulated trusted secure information defining a trusted state for a computing resource and including a key authorization value used in accessing an asymmetric key pair including a private key for the computing resource; a second memory communicatively coupled to the cryptoprocessor; and instructions residing in the protected memory that, when executed by the cryptoprocessor, cause the cryptoprocessor to: receive, from the computing resource, an encapsulated and encrypted current secure information; decrypt and de-encapsulate the encapsulated and encrypted current secure information and the stored encrypted and encapsulated trusted secure information; compare the current secure information with the trusted secure information… .”
And set forth in the independent claim 17 recited as, “… implicitly attesting by the requesting computing resource that the requesting computing resource is in a trusted state, the implicit attestation including accessing a proof of possession if the requesting computing resource is in the trusted state, wherein implicitly attesting that the requesting computer resource is in a trusted state comprises: receiving, at a cryptoprocessor, an encapsulated and encrypted current secure information, decrypting and de-encapsulating, by the cryptoprocessor, the encrypted and encapsulated current secure information and trusted secure information stored in a protected memory, comparing, by the cryptoprocessor, the current secure information with the trusted secure information, and releasing, to the requesting computing resource, a key authorization value to the requesting computing resource if the comparison indicates the requesting computing resource is in the trusted state; forwarding by the requesting computing resource the proof of possession from the requesting computing resource to the hosting device… .”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494